Citation Nr: 9932264	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  97-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Determination of a proper initial rating for service-
connected post-traumatic stress disorder (PTSD), initially 
assigned a 10 percent evaluation, and entitlement to an 
evaluation in excess of 50 percent from September 22, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945, and was a prisoner of war of the German 
Government from December 1944 to April 1945.  

This matter arises from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted service connection for 
PTSD, and assigned a noncompensable evaluation, effective 
from July 17, 1995.  The veteran's initial assigned 
disability rating was later increased to 10 percent effective 
from July 17, 1995.  The veteran appealed this decision, 
contending that the severity of his PTSD warranted assignment 
of an initial evaluation in excess of 10 percent.  During the 
pendency of his appeal, his assigned disability rating was 
increased to 50 percent, effective from September 22, 1998.  
The case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  

As a preliminary matter, the Board notes that the veteran has 
been denied claims for service connection for frostbite of 
the hands and feet, heart disorder, and a gastrointestinal 
disorder.  With respect to the issue of frostbite of the 
hands and feet, the Board observes that a Statement of the 
Case has been issued, but the record on appeal does not 
contain a timely filed substantive appeal as to that issue.  
In addition, with respect to the issues of service connection 
for heart disorder and for a gastrointestinal disorder, the 
Board observes that there appears to be a pending Notice of 
Disagreement which has not been addressed by a Statement of 
the Case.  This matter is addressed in a REMAND attached to 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's initial claim for service connection for 
PTSD, upon which this appeal is ultimately based, was 
received on July 17, 1995.  

3.  The veteran was assigned an initial 10 percent disability 
rating for his PTSD, effective from July 17, 1995.  In 
addition, he was assigned a 50 percent evaluation for his 
PTSD, effective from September 22, 1998.  

4.  Prior to September 22, 1998, the veteran's PTSD was 
characterized by occasional nightmares, night sweats, 
intrusive memories of the war, and startle response.  The 
veteran reported no problems with anger, having no survivor 
guilt or depression, and he indicated that he slept 
reasonably well and was close to his family.  

5.  From September 22, 1998, the veteran's PTSD is 
characterized by intrusive memories of the war, sleep 
disturbance, diminished interest in social activities, anger, 
memory loss with difficulty concentrating, hypervigilence, 
and some social withdrawal.  


CONCLUSIONS OF LAW

1.  The initial rating assigned for the veteran's PTSD is 
appropriate, and the criteria for assignment of an initial 
evaluation in excess of 10 percent prior to September 22, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic 
Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

2.  The criteria for assignment of an evaluation in excess of 
50 percent after September 22, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 9411 (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  A claim that a service-connected disability has 
become more severe is well grounded in cases in which the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  

After a review of the record, the Board is satisfied that all 
relevant facts and evidence have been properly and 
sufficiently developed.  Such evidence includes the veteran's 
service medical records, records of treatment following 
service, reports of VA rating examinations, and a transcript 
of personal hearing testimony given before a Hearing Officer 
at the RO.  The Board is not aware of any additional relevant 
evidence that is available in connection with the issue on 
appeal.  Therefore, no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claim.  See 38 U.S.C.A. 
§ 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (1999).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In the present case, the veteran's original claim for service 
connection for PTSD was received on July 17, 1995.  Service 
connection for PTSD was granted by an October 1996 rating 
decision, and a noncompensable evaluation was initially 
assigned, effective from July 17, 1995.  The veteran filed a 
timely appeal, but before the case was submitted to the 
Board, his assigned initial disability rating was increased 
to 10 percent by an October 1997 rating decision.  

In January 1999, before the case was referred to the Board 
for resolution, a private psychiatric medical examination 
report, dated in September 1998 was received from the 
veteran.  Based on this additional evidence, by a February 
1999 rating decision, the veteran's assigned disability 
rating for his PTSD was increased to 50 percent, effective 
from September 22, 1998, the date of the September 1998 
examination report.  The veteran now contends that the 
severity of his PTSD warrants assignment of an initial 
evaluation in excess of 10 percent, and that the severity of 
his current symptomatology warrants assignment of an 
evaluation in excess of 50 percent.  

The veteran underwent a VA rating examination in August 1995.  
The report of that examination shows that the veteran served 
in the European Theater of Operations in World War II, and 
was captured and held prisoner by the German Government from 
December 1944 to April 1945.  The examiner noted that on a 
previous examination, the veteran did not meet the criteria 
for a diagnosis of PTSD.  However, he found that at the time 
of the August 1995 examination, the criteria for a diagnosis 
of PTSD were met.  The veteran indicated that after he was 
discharged from service in October 1945, he returned home, 
and had a career as a farmer until retiring at age 64 in 
1984.  He was married, had two children and four 
grandchildren.  He reported spending winters in Arizona and 
summers in Minnesota.  The veteran complained of experiencing 
night sweats, but indicated that he did not currently 
experience nightmares more than once every two months.  He 
reported that he had experienced nightmares more often 
previously, but while he did not experience total flashbacks, 
he would experience intrusive memories of the war on a 
monthly basis.  He claimed to have a startle response, but 
denied hypervigilance.  In addition, he denied committing 
violent acts or experiencing problems with his temper, and 
indicted that he remained close with his family, never having 
been detached or suffering from any particular change in 
behavior or interests.  The veteran also denied experiencing 
any guilt for surviving, or experiencing any depression or 
tearfulness.  According to the veteran, he had enjoyed farm 
life and was able to make an adequate living in that 
profession.  He stated that he spent his spare time visiting 
his friends and children and working in his basement workshop 
making crafts.  

On examination, the veteran was described as neat in 
appearance, alert, oriented, and cooperative.  His affect was 
appropriate, and speech was normal in mechanics and content.  
Associations were coherent and relevant, and intellectual 
functioning was grossly intact.  The veteran indicated that 
he slept reasonably well, and denied nightmares, 
sleepwalking, or amnesia.  If reminded of anything related to 
World War II, the veteran indicated that he would experience 
night sweats, but the examiner noted that there was no 
evidence or history of a psychosis.  The veteran also denied 
any alcohol abuse, depression, suicidal ideation, or 
tearfulness.  The examiner concluded with an Axis I diagnosis 
of PTSD, although he also noted that the veteran just barely 
met the criteria for such a diagnosis, and had been unable to 
do so previously.  He offered his opinion that the 
attenuation of over 50 years probably accounted for the lack 
of severity, and that the veteran's current symptoms were 
rather mild.  He also concluded with an Axis V global 
assessment of functioning (GAF) score of 80.  A GAF score of 
80 suggests that if symptoms of a psychiatric disorder are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty in concentrating 
after a family argument), and no more than slight impairment 
in social, occupational, or school functioning.  

In September 1996, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO.  He testified that he 
seldom experienced memories or nightmares of combat or World 
War II, but that those memories would recur if he saw any 
reminders of those events, such as movies or pictures.  
Therefore, the veteran indicated that he avoided such 
reminders whenever possible.  He also reported experiencing 
an exaggerated startle response to sudden noises such a car 
backfiring, and other sudden unexpected noises.  He stated 
that for approximately five years after his discharge he 
would experience severe nightmares and that his wife would 
have to calm him down, but that he did not have such problems 
at the present time.  Other than talking about his war 
experiences to his wife, the veteran testified that he had 
not discussed them with anyone else.  The veteran testified 
his PTSD had not prevented him from working, although he 
indicated that while he had farmed successfully for over 20 
years, he was able to do so only because the work was 
outdoors and did not involve much contact with others.  

The veteran underwent an additional VA rating examination in 
June 1997 in which the examiner noted that the veteran had 
barely met the criteria for a diagnosis of PTSD at the time 
of the August 1995 rating examination, and that he had 
continued essentially as before.  The veteran continued to 
live with his wife in retirement, and suffered from a variety 
of physical ailments, including heart trouble and stomach 
problems.  The veteran reported that he and his wife 
continued to spend their winters in Arizona, and remained 
active in church.  The veteran also indicated that he 
occasionally attended American Legion functions.  Otherwise, 
the veteran indicated that he had friends who visited, played 
cards, and engaged in other activities.  He continued to 
complain of an exaggerated startle response, but denied 
hypervigilance.  Further, the veteran reported experiencing 
rare memories of the war which were not particularly 
intrusive and did not interfere with concentration.  He 
indicated that he did not experience flashbacks or 
nightmares, although he did indicate that he tried to avoid 
reminders of the war.  The veteran also denied experiencing 
temper problems or problems with violent behavior.  

On examination, the veteran was found to be casually dressed, 
reasonably neat in appearance, pleasant, alert, and 
cooperative.  Affect was appropriate and relevant, and 
intellectual functioning remained unchanged.  Other than 
stomach disturbances, the veteran indicated that he slept 
well and denied nightmares, amnesias, or sleepwalking.  He 
did report experiencing night sweats, but did not indulge in 
alcohol.  There was no evidence of a psychosis, and the 
veteran denied experiencing depression, or suicidal ideation.  
His weight remained constant.  The examiner concluded with a 
diagnosis of Axis I PTSD in partial remission with mild 
symptoms.  The veteran's Axis V GAF score remained at 80.  

In support of his claim for a higher initial rating, the 
veteran submitted the report of a psychiatric examination 
dated in September 1998.  The report of that examination 
recounts the veteran's combat and prisoner of war (POW) 
experiences in some detail, and noted that the veteran 
reported having a great deal of anger towards the government 
over not providing him with back pay during the time he spent 
as a POW.  The veteran reported experiencing intrusive 
memories of World War II on a daily basis.  He indicated that 
he would attempt to avoid such memories by working in the 
shop in his basement, and working on various projects.  He 
also reported having experienced severe nightmares shortly 
after returning home from overseas, but the examination 
report is otherwise silent as to the veteran's current 
symptomatology with respect to nightmares.  He continued to 
deny experiencing hallucinations or flashbacks.  The veteran 
indicated that he avoided feelings of being trapped and 
helpless, news, war movies, or any violent depictions.  In 
addition, the veteran indicated that he avoided crowds, heavy 
traffic, or firearms.  He also reported avoiding discussing 
his war experiences with other veterans.  The veteran stated 
that he experienced difficulty sleeping and a diminished 
interest in hunting and fishing following his return home 
from the war.  He also reported withdrawing from his family 
and experiencing difficulty fitting in for many years 
following his return home, particularly for the first ten 
years after his discharge from service.  The veteran reported 
experiencing anger management problems and experiencing 
memory loss with difficulty concentrating in that he would 
sometimes be unable to complete tasks.  With respect to 
hypervigilant behavior, the veteran reported that he would 
investigate noises occurring around the perimeter of his 
house, and that he would check and recheck his doors and 
windows to ensure that they were locked.  The veteran further 
reported that over the years he had attempted to distract 
himself from his PTSD symptomatology by farming, and had done 
so for over 20 years until he retired.  He also indicated 
that his social withdrawal and meager income from farming 
imposed great difficulties on his family.  

The examiners stated that the veteran's primary difficulties 
involved sleep disturbances and intrusive memories of his 
World War II experiences.  His GAF level was estimated to be 
55.  A GAF score of 55 suggests moderate symptoms of a 
psychiatric disorder or moderate difficulty in social, 
occupational, or school functioning.  

Under the regulations governing PTSD evaluations which were 
in effect when the veteran filed his claim, a 10 percent 
evaluation was assigned for emotional tension or other 
evidence of anxiety productive of mild social or industrial 
impairment.  A 30 percent evaluation was contemplated for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms must have resulted in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite social impairment.  A 50 
percent evaluation was warranted upon a showing of a 
considerably impaired ability to establish or maintain 
effective or favorable relationships with people.  Further, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  

Assignment of a 70 percent evaluation was warranted in those 
cases where the ability to establish or maintain effective or 
favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  For assignment of a 100 
percent evaluation, the attitudes of all contacts except for 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior were also 
required.  Further, a 100 percent disability rating was 
warranted where the veteran was demonstrably unable to obtain 
or retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  In addition, in Johnson v. Brown, 7 Vet. App. 
95 (1994), the United States Court of Appeals for Veterans 
Claims (Court) also held that a showing of any one of the 
above evaluative criteria for a 100 percent evaluation was a 
sufficient basis upon which to award a 100 percent 
evaluation.  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for PTSD are now codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the veteran 
filed the original claim on which this appeal is based prior 
to November 7, 1996, his claim must be evaluated under both 
the former and the revised criteria.  However, where the 
amended regulations expressly provide for an effective date, 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See Rhodan v. West, 
12 Vet. App. 55 (1998); see also 38 U.S.C.A. § 5110(g) (West 
1991).  Therefore, the Board must evaluate the veteran's 
claim for a proper initial rating from November 7, 1996, 
under both the former and the current regulations in the VA 
Rating Schedule in order to ascertain which version is most 
favorable to his claim.  

Under the revised criteria, a 10 percent evaluation is 
assigned where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  Assignment of a 30 percent 
evaluation is contemplated when there is occupational and 
social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  

A 50 percent evaluation is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
or maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment; due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  

Applying the former and the revised regulations governing 
PTSD evaluations to the evidence presented, the Board 
concludes that the initially assigned 10 percent evaluation 
is appropriate, and that the preponderance of the evidence is 
against assignment of an initial evaluation in excess of 10 
percent under the relevant diagnostic code.  In addition, the 
Board finds that the assigned 50 percent evaluation, 
effective from September 22, 1998, is appropriate, and that 
the preponderance of the evidence is against assignment of an 
evaluation in excess of 50 percent, effective from September 
22, 1998.  

With respect to the veteran's initial 10 percent rating, the 
Board observes that at the time of his first VA rating 
examination in August 1995, the examiner found that the 
veteran barely met the criteria for a diagnosis of PTSD.  The 
report of the examination shows that the veteran was 
essentially well adjusted, did not experience any problems 
socializing with others, and had worked as a farmer for over 
20 years until he retired in 1984.  His only symptomatology 
involved occasional nightmares, night sweats, and some 
avoidant behavior.  His symptomatology, at most, would be 
characterized as mild and transient as indicated by the 
rating examiner.  

Moreover, the veteran's testimony given at his September 1996 
RO hearing indicated symptomatology consistent with that 
shown at the time of the August 1995 rating examination.  As 
noted, the veteran testified that he seldom experienced 
memories or nightmares of World War II, but that such 
memories would recur if he was exposed to any reminders of 
those events.  The only other symptomatology the veteran 
reported at that time was an exaggerated startle response 
from such occurrences as cars backfiring or other sudden and 
unexpected noises.  

Further, the report of the June 1997 rating examination found 
that the veteran's PTSD symptomatology had not changed from 
the time of the June 1995 rating examination.  His symptoms 
were characterized as mild, and his Axis V GAF score remained 
at 80.  The Board finds that such symptomatology does not 
warrant assignment of a disability evaluation in excess of 10 
percent under either the former or revised rating criteria.  
The Board also notes that the RO based its decision to assign 
a 10 percent evaluation, effective from July 17, 1995, solely 
by applying the revised criteria under 38 C.F.R. § 4.130.  
The revised rating criteria did not become effective until 
November 7, 1996, and there is no provision under that 
criteria for retroactive application.  Under Rhodan, supra, 
the revised criteria cannot be applied prior to that date.  

However, the Board finds that after resolving all reasonable 
doubt in favor of the veteran, his objective symptomatology 
could be considered as being productive of mild social or 
industrial impairment due to emotional tension or other 
evidence of anxiety.  Accordingly, assignment of an initial 
10 percent evaluation under the former criteria is warranted, 
and application of the 10 percent evaluation from July 17, 
1995, is therefore appropriate under the former criteria.  In 
addition, the Board finds that the preponderance of the 
evidence is against assignment of an initial evaluation in 
excess of 10 percent under any relevant rating criteria.  

As noted, the evidence, consisting of the August 1995 rating 
examination report, the transcript of the September 1996 
personal hearing, and the June 1997 rating examination 
report, all show that the veteran's symptomatology consisted 
of occasional nightmares and night sweats, avoidance of 
reminders of World War II and combat, and an exaggerated 
startle response to certain sudden noises.  The veteran 
indicated that he had retired from a successful career 
farming, that he and his wife and family enjoyed good 
relationships, and that he socialized freely with friends.  
Based on the foregoing, the Board finds that such 
symptomatology warrants assignment of a 10 percent 
evaluation, and is not shown to be productive of more than a 
10 percent rating under either the former or the revised 
criteria.  

With respect to the assigned 50 percent rating, effective 
from September 22, 1998, the Board observes that the decision 
to grant the higher rating was based solely on the report of 
a September 1998 psychiatric examination report conducted by 
two private psychiatrists, George V. Komaridis, Ph.D., and 
Jean M. Fortune, M.S., L.P.  There is no evidence to show 
that the severity of the veteran's PTSD was more severe than 
previously indicated prior to September 22, 1998.  The Board 
observes that the symptomatology reported by the veteran at 
the time of his September 1998 examination was of much 
greater severity than he indicated previously at the time of 
his August 1995 and June 1997 rating examinations and in his 
September 1996 hearing.  

In September 1998, the veteran reported experiencing a 
considerably impaired ability to socialize with others, 
hypervigilance, and anger management problems with diminished 
concentration and memory abilities.  In addition, the 
examiners concluded with an Axis V GAF score of 55, generally 
suggestive of moderate symptoms of a psychiatric disorder.  
The Board finds that, after resolving all reasonable doubt in 
the veteran's favor, the evidence does support an assignment 
of a 50 percent evaluation for his PTSD, effective from 
September 22, 1998, the date on which his increased 
symptomatology was first noted.  A "considerable" or 
"moderate" degree of impairment is consistent with a GAF 
score of 55 and the criteria for assignment of a 50 percent 
evaluation under both the former and the revised rating 
criteria for PTSD.  

However, the Board also finds that the preponderance of the 
evidence is against assignment of an evaluation in excess of 
50 percent from September 22, 1998.  The Board notes that 
prior to this time, the veteran indicated that he had been 
successful at farming, from which profession he retired after 
more than 20 years, and that he had good relationships with 
family and friends, who would often visit him to play cards 
or engage in other social activities.  The veteran had also 
reported not experiencing any problems with anger management 
or other social dysfunction.  In any event, the 
symptomatology described in the report of the September 1998 
examination report is generally not consistent with the 
criteria for a rating in excess of 50 percent.  Therefore, 
the Board finds that on balance, the objective medical 
evidence does not show an overall disability picture 
warranting assignment of a disability evaluation in excess of 
50 percent from September 22, 1998.  The veteran's claim must 
be denied.  

The potential application of Title 38 of the Code of Federal 
Regulations (1999) have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the veteran's contentions that his PTSD 
warrants an assignment of an initial evaluation in excess of 
10 percent, and that an evaluation in excess of 50 percent is 
warranted from September 22, 1998.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of an "extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  See 38 C.F.R. § 3.321(b)(1) (1999).  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional and unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  

In this regard, the Board first notes that the schedular 
evaluations in this case are not inadequate.  There is a full 
range of ratings, under the Rating Schedule, that anticipate 
greater disability for the veteran's PTSD.  The record, 
however, does not establish the presence of findings that 
would support higher ratings under the Rating Schedule.  
Further, the Board finds no evidence of an exceptional or 
unusual disability picture in this case.  The veteran stated, 
during the course of two VA rating examinations and a 
personal hearing that he had farmed successfully for over 20 
years, had raised a family, and had retired in 1984.  In 
addition, the record fails to disclose any treatment for his 
service-connected PTSD, and does not show that the veteran 
has ever missed work due to this disability.  In fact, he 
testified to this effect in during his September 1996 
hearing.  While the Board recognizes that the veteran 
currently suffers from PTSD, there is no competent evidence 
to show that it has markedly interfered with his ability to 
obtain or retain gainful employment, or has caused frequent 
(or any) hospitalization.  Therefore, on the basis of the 
entire record, the Board must conclude that in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Because there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased rating for the 
veteran's PTSD.  



ORDER

The initial rating for the veteran's PTSD is appropriate, and 
entitlement to an initial evaluation in excess of 10 percent 
prior to September 22, 1998, is denied.  

Entitlement to a disability evaluation in excess of 50 
percent for the veteran's PTSD after September 22, 1998, is 
denied.  


REMAND

The Board observes that when the veteran's initial claim for 
service connection for PTSD was received in July 1995, it 
also included claims for service connection for frostbite of 
the hands and feet, for a gastrointestinal disorder, and for 
heart disorder, all claimed as secondary to the veteran's 
maltreatment while a prisoner of war (POW) of the German 
Government in World War II.  These claims were denied by a 
January 1996 rating decision, and the veteran only filed a 
Notice of Disagreement with respect to the initial rating 
assigned for his PTSD.  

However, in August 1996, the veteran indicated that he wished 
to present testimony a personal hearing before a Hearing 
Officer at the RO.  In September 1996, his hearing was held, 
and the issues addressed at that hearing included entitlement 
to service connection for residuals of frostbite of the hands 
and feet, and for a gastrointestinal disorder and heart 
disorder (characterized at the time as "heart disease.)  
These claims were again denied by a December 1996 rating 
decision, but no Statement of the Case was issued.  The 
veteran subsequently submitted a statement dated in May 1997 
indicating that he disputed the findings with respect to the 
issue of service connection for residuals of frostbite, and 
submitted an article dated in January/February 1997, entitled 
"The Chosin Few."  Subsequently, the RO did issue an 
October 1998 Statement of the Case (SOC) with respect to the 
denial of service connection for residuals of frostbite of 
the hands and feet based on what was described as a new claim 
for such received in May 1997.  No timely Substantive Appeal 
of this issue is of record, however, and the Board will 
accord that issue no further consideration at this time.  

The Board notes that it is unclear as to why the veteran's 
September 1996 hearing testimony was not construed as a 
timely Notice of Disagreement, in pertinent part, with 
respect to the RO's January 1996 denial of service connection 
for coronary artery disease, and a gastrointestinal disorder.  
The Board finds that the transcript of the hearing testimony 
may be construed as a timely Notice of Disagreement and that 
therefore, the RO should have furnished the veteran a 
Statement of Case addressing the issues of service connection 
for a gastrointestinal disorder and for coronary artery 
disease.  Where a Notice of Disagreement has been submitted, 
the veteran is entitled to a Statement of the Case.  38 
C.F.R. § 19.26 (1999).  The failure to issue a statement of 
the case is a procedural defect requiring a remand.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  See also 38 C.F.R. § 19.9(a) 
(1999) (stipulating that, if correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction and specify the action to be undertaken).  This 
matter must be referred back to the RO for appropriate 
development, as indicated above.

Accordingly, the issues of service connection for a 
gastrointestinal disorder and for coronary artery disease are 
hereby REMANDED to the RO for the following action:  

The RO is requested to issue an SOC on 
the issues of entitlement to service 
connection for a gastrointestinal 
disorder and for coronary artery disease.  
The veteran and his representative should 
be clearly advised of the need to file a 
timely Substantive Appeal if the veteran 
wishes to complete an appeal of those 
issues.  

The purpose of this REMAND is to afford the veteran due 
process of law, and to comply with the holding of the Court 
in Manlincon, supra.  The Board intimates no opinions as to 
the eventual determinations to be made in this case.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
Regional Office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

